 



Exhibit 10.16



                 
LOAN NUMBER
  LOAN NAME   ACCT. NUMBER   NOTE DATE   INITIALS
 
               
NOTE AMOUNT
  INDEX   RATE   MATURITY DATE   LOAN PURPOSE
 
               

      Creditor Use Only        

PROMISSORY NOTE
(Commercial – Single Advance– Fixed Rate)

     
 
   

$2,200,000.00   Plano, Texas   February 22, 2005

     FOR VALUE RECEIVED, TI BUILDING PARTNERSHIP, LTD., a Texas limited
partnership (“Borrower”), hereby promises to pay to the order of COMMUNITY
CREDIT UNION, a credit union existing under and by virtue of the laws of the
State of Texas (together with its successors and assigns and any subsequent
holders of this Note, “Lender”), as hereinbelow provided, the principal amount
of Two Million Two Hundred Thousand and No/100 Dollars ($2,200,000.00), together
with interest thereon at the rates hereinbelow set forth, and otherwise in
strict accordance with the terms and provisions contained herein.

ARTICLE I – DEFINITIONS

     1.1 Definitions. As used in this Note, the following terms shall have the
following meanings:

     Borrower: As defined in the introductory paragraph of this Note.

     Business Day: A weekday, Monday through Friday, except a legal holiday or a
day on which banking institutions in Plano, Texas, are authorized or required by
law to be closed. Unless otherwise provided, the term “days” when used herein
shall mean calendar days.

     Charges: As defined under Section 4.3(c) hereof.

     Collection Costs: All reasonable costs or expenses paid or incurred by
Lender in connection with the collection of this Note, including, without
limitation, attorneys’ fees, paralegal fees, expert witness fees, accounting
fees, court reporter fees, filing fees, service of process fees, court costs,
deposition costs, staff overtime charges, copying

     
 
   

Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 1





--------------------------------------------------------------------------------



 



costs, certified copy costs, telecopy charges, courier or delivery charges and
credit check charges.

     Debtor Relief Laws: Title 11 of the United States Code, as now or hereafter
in effect, or any other applicable law, domestic or foreign, as now or hereafter
in effect, relating to bankruptcy, insolvency, liquidation, receivership,
reorganization, arrangement or composition, extension or adjustment of debt or
similar laws affecting the rights of creditors.

     Deed of Trust: That certain Deed of Trust, dated as of the date hereof,
executed by Borrower, as Grantor, Lender, as Beneficiary, and Mark E. Hord, as
Trustee, relating to the Mortgaged Property. The indebtedness evidenced by this
Note and the obligations created hereby are secured by the Deed of Trust and the
other Loan Documents.

     Default Rate: A rate per annum equal to the Note Rate plus five percent
(5%) but in no event in excess of the Maximum Lawful Rate.

     Event of Default: Any event or occurrence described in Section 3.1 hereof.

     Lender: As defined in the introductory paragraph of this Note.

     Loan Documents: This Note, the Deed of Trust, any security agreement, any
escrow agreement, any financing statements and such other agreements, documents
and instruments now or hereafter governing, securing or pertaining to the
indebtedness evidenced by this Note and/or any Related Indebtedness or the
performance and discharge of the obligations related hereto or thereto, together
with any and all renewals modifications, amendments, restatements,
consolidations, substitutions, replacements, extensions and supplements hereof
or thereof.

     Maturity Date: February 21, 2011.

     Maximum Lawful Rate: As defined in Section 4.3(c) hereof.

     Mortgaged Property: That certain real property located in the City of
Austin, Travis County, Texas, as more particularly described in the Deed of
Trust, together with certain other rights, estates, interests, collateral and
benefits now or at any time hereafter securing the payment of the indebtedness
evidenced by this Note or the Related Indebtedness, whether by virtue of the
Loan Documents or otherwise.

     Note: This Promissory Note and any extensions, renewals, modifications and
substitutions thereof or therefor.

     Note Rate: A per annum rate of five and seventy-five hundredths percent
(5.75%).

     
 
   

Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 2





--------------------------------------------------------------------------------



 



     Related Indebtedness: As defined in Section 4.3(c) hereof.

     Any capitalized terms used in this Note and not otherwise defined herein
shall have the meanings ascribed to them in the Deed of Trust. All terms used in
this Note, whether or not defined in this Section 1.1, and whether used in
singular or plural form, shall be deemed to refer to the object of such term
whether such is singular or plural in nature, as the context may suggest or
require.

ARTICLE II – INTEREST ACCRUAL/PAYMENT TERMS

     2.1 Interest Accrual. The outstanding principal balance of this Note shall
accrue interest at the applicable of the Note Rate or the Default Rate.

     2.2 Payment of Principal and Interest. The principal and interest on this
Note shall be due and payable as follows: (i) on the date of this Note, Borrower
shall pay Lender any interest which will accrue from the date of this Note
through the last day of February, 2005; (ii) commencing on April 1, 2005, and on
the first day of each calendar month thereafter through and including
February 1, 2011, an installment of principal and interest in the amount of
Thirteen Thousand Eight Hundred Forty and 34/100 Dollars ($13,840.34) shall be
due and payable; and (iii) on February 21, 2011, the entire outstanding
principal balance of this Note and all accrued and unpaid interest thereon shall
be due and payable in full. The monthly installment of principal and interest
described in the preceding sentence is based on a twenty-five (25) year
amortization at the Note Rate.

     2.3 Application. Except as provided in Section 2.6 hereof, all payments on
this Note shall be applied in the following order of priority: (i) the payment
or reimbursement of any reasonable expenses, costs or obligations (other than
the outstanding principal balance hereof and interest hereon) for which either
Borrower shall be obligated or Lender shall be entitled pursuant to the
provisions of this Note or the other Loan Documents; (ii) the payment of accrued
but unpaid interest hereon; and (iii) the payment of all or any portion of the
principal balance hereof then outstanding hereunder, in the direct order of
maturity.

     2.4 Payments. All payments under this Note made to Lender shall be made in
immediately available funds at 1309 W. 15th Street, Suite 210, Plano, Texas
75075 (or at such other place as Lender, in Lender’s sole discretion, may have
established by delivery of written notice thereof to Borrower from time to
time), without offset, in lawful money of the United States of America, which
shall at the time of payment be legal tender in payment of all debts and dues,
public and private. Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Lender in full. Payments in immediately available funds received by Lender in
the place designated for payment on a Business Day prior to 3:00 p.m., Plano,
Texas, time at said place of payment shall be credited prior to the close of
business on the Business Day received, while payments received by

     
 
   

Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 3





--------------------------------------------------------------------------------



 



Lender on a day other than a Business Day or after 3:00 p.m., Plano, Texas, time
on a Business Day shall not be credited until the next succeeding Business Day.
If any payment of principal or interest on this Note shall become due and
payable on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day. Any such extension of time for payment shall be
included in computing interest which has accrued and shall be payable in
connection with such payment.

     2.5 Computation Period. Interest on the indebtedness evidenced by this Note
shall be computed on the basis of a three hundred sixty (360) day year and shall
accrue on the actual number of days elapsed for any whole or partial month in
which interest is being calculated, provided that if computing interest using a
three hundred sixty (360) day year causes interest to exceed the Maximum Lawful
Rate, interest shall be calculated using a three hundred sixty-five (365) day
year, or three hundred sixty-six (366) day year, as applicable. In computing the
number of days during which interest accrues, the day on which funds are
initially advanced shall be included regardless of the time of day such advance
is made, and the day on which funds are repaid shall be included unless
repayment is credited prior to the close of business on the Business Day
received as provided in Section 2.4 hereof.

     2.6 Prepayment. This Note may be prepaid in whole, but not in part,
conditioned upon: (i) the payment to Lender of a prepayment premium equal to
three percent (3%) of the outstanding principal balance of this Note on the date
of prepayment if this Note is prepaid on or before the first anniversary of the
date of this Note; (ii) the payment to Lender of a prepayment premium equal to
two percent (2%) of the outstanding principal balance of this Note on the date
of prepayment if this Note is prepaid after the first anniversary of the date of
this Note but on or before the second anniversary of the date of this Note; or
(iii) the payment to Lender of a prepayment premium equal to one percent (1%) of
the outstanding principal balance of this Note on the date of prepayment if this
Note is prepaid after the second anniversary of the date of this Note but on or
before the third anniversary of the date of this Note. Following the third
anniversary of the date of this Note, this Note may be prepaid in whole, but not
in part, without premium. Any prepayment of this Note must be accompanied by
payment of all accrued and unpaid interest and any other costs or charges which
are owed but unpaid by Borrower pursuant to any of the Loan Documents.

     2.7 Unconditional Payment. Borrower is and shall be obligated to pay all
principal, interest and any and all other amounts which become payable under
this Note or under any of the other Loan Documents absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
whatsoever and without any reduction for counterclaim or setoff whatsoever. If
at any time any payment received by Lender hereunder shall be deemed by a court
of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any Debtor Relief Law or other applicable laws, then the
obligation to make such payment shall survive any cancellation or satisfaction
of this Note or return thereof to Borrower and shall not be discharged or
satisfied with any prior payment thereof or cancellation of this Note, but shall
remain a valid and binding obligation enforceable in accordance with the terms
and provisions hereof, and such payment shall be due and payable immediately
upon demand.

     
 
   

Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 4

 



--------------------------------------------------------------------------------



 



     2.8 Partial or Incomplete Payments. Remittances in payment of any part of
this Note other than in the required amount in immediately available funds at
the place where this Note is payable shall not, regardless of any receipt or
credit issued therefor, constitute payment until the required amount is actually
received by Lender in full in accordance herewith and shall be made and accepted
subject to the condition that any check or draft may be handled for collection
in accordance with the practice of the collecting bank or banks. Acceptance by
Lender of any payment in an amount less than the full amount then due shall be
deemed an acceptance on account only, and the failure to pay the entire amount
then due shall be and continue to be an Event of Default in the payment of this
Note.

      2.9 Default Rate. If any payment is not received in full by Lender within
ten (10) days after the date that such payment is due, interest shall accrue at
the Default Rate on such overdue payment from and after such tenth (10th) day
until paid. For so long as any Event of Default exists under this Note or under
any of the other Loan Documents, regardless of whether or not there has been an
acceleration of the indebtedness evidenced by this Note, and at all times after
the maturity of the indebtedness evidenced by this Note (whether by acceleration
or otherwise), and in addition to all other rights and remedies of Lender
hereunder, interest shall accrue on the outstanding principal balance hereof at
the Default Rate, and such accrued interest shall be due and payable
immediately. Notwithstanding the foregoing, none of the provisions contained in
this Section 2.9 are intended or shall be construed to permit Lender to contract
for, charge or receive interest in any amount that is in excess of the Maximum
Lawful Rate, and all charges referred to in this Section expressly are limited
to an amount not in excess of the Maximum Lawful Rate by the provisions of this
sentence.

     2.10 Late Charge. If any installment due hereunder is not paid in full
within ten (10) days of the date due, Lender shall, without notice, be entitled
to charge, and Borrower shall pay on demand, a late charge equal to five percent
(5%) of the delinquent amount (the “Late Charge”). Imposition of a Late Charge
is not contingent upon the giving of any notice or lapse of any cure period
provided for in the Loan Documents. Notwithstanding the foregoing, none of the
provisions contained in this Section 2.10 are intended or shall be construed to
permit Lender to contract for, charge or receive interest in any amount that is
in excess of the Maximum Lawful Rate, and all charges referred to in this
Section expressly are limited to an amount not in excess of the Maximum Lawful
Rate by the provisions of this sentence.

ARTICLE III – EVENT OF DEFAULT AND REMEDIES

     3.1 Event of Default. The occurrence or happening, at any time and from
time to time, of any one or more of the following immediately shall constitute
an “Event of Default” under this Note and under all of the other Loan Documents,
and each such Event of Default shall be deemed to exist and to continue so long
as, but only so long as, such Event of Default has not been cured or remedied:

     
 
   

Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 5

 



--------------------------------------------------------------------------------



 



     (a) Borrower shall fail, refuse or neglect to pay and satisfy, in full and
in the applicable method and manner required, any required payment of principal
or interest or any other portion of the indebtedness evidenced by this Note on
the date such payment became due and payable pursuant to the terms of this Note,
whether at the stipulated due date thereof, at a date fixed for payment, or at
maturity, by acceleration or otherwise, and such payment is not made within five
(5) calendar days after the delivery of written notice of non-payment from
Lender to Borrower (but no notice is required prior to the accrual of interest
at the Default Rate pursuant to Section 2.9); or

     (b) Borrower shall fail, refuse or neglect to pay, satisfy or perform any
promise, covenant, duty or obligation contained in this Note other than those
described in Section 3.1(a) above or contained in any of the other Loan
Documents and such promise, covenant, duty or obligation remains unpaid,
unsatisfied or unperformed thirty (30) days after delivery by Lender to Borrower
of written notice thereof or ninety (90) days after delivery by Lender to
Borrower of written notice thereof if such promise, covenant, duty or obligation
is not capable of being satisfied or performed within such thirty (30) day
period, but Borrower commences all reasonable actions to satisfy or perform such
promise, covenant, duty or obligation before the end of such thirty (30) day
period and thereafter diligently pursues such actions (in any event, an Event of
Default shall be deemed to have occurred if the unsatisfied or unperformed
promise, covenant, duty or obligation remains unsatisfied or unperformed ninety
(90) days after the delivery of written notice from Lender to Borrower); or

     (c) Any representation, warranty or statement made by Borrower, any
guarantor of Borrower’s obligations or any representative of Borrower or any
guarantor under or pursuant to the Loan Documents is determined by Lender in the
exercise of reasonable discretion to be false or misleading in any material
respect as of the date made; or

     (d) Borrower or any guarantor of Borrower’s obligation: (i) shall execute
an assignment for the benefit of creditors or an admission in writing of
inability to pay debts generally as the debts become due; or (ii) shall consent
to the appointment of a receiver, trustee or liquidator of any such party or of
the Mortgaged Property, or any part thereof; or (iii) shall allow an order,
judgment or decree to be entered by any court of competent jurisdiction
appointing, a receiver, trustee or liquidator for the applicable party or for
any substantial part of the applicable party’s property, or executing upon,
attaching or sequestering the Mortgaged Property or any substantial part of the
applicable party’s property and any such order, judgment or decree of
appointment, execution, attachment or sequestration shall remain in force
undismissed, unstayed, or unvacated for a period of ninety (90) days after the
date of entry thereof; or (iv) shall file a voluntary petition in bankruptcy or
a voluntary petition or an answer seeking reorganization in a proceeding under
any Debtor Relief Laws or an answer admitting the material allegations of a
petition filed against the applicable party in any such proceeding, or the
applicable party shall, by voluntary petition or answer, consent to or seek
relief under the provisions of

     
 
   

Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 6

 



--------------------------------------------------------------------------------



 



any Debtor Relief Laws providing for the reorganization or winding-up of
corporations, or providing for an agreement, composition, extension or
adjustment with the applicable party’s creditors; or (v) allows the filing of a
petition against the applicable party as a debtor in a proceeding under Debtor
Relief Laws, and such proceeding shall not be withdrawn or dismissed within
ninety (90) days after the date of filing, or, under the provisions of any law
providing for reorganization or winding-up of corporations, any court of
competent jurisdiction shall assume jurisdiction, custody or control of the
applicable party, the Mortgaged Property or any substantial part of the
applicable party’s property and such jurisdiction, custody or control shall
remain in force unrelinquished, unstayed or unterminated for a period of ninety
(90) days; or (vi) files either a petition, complaint, answer or other
instrument which seeks to effect a suspension of or which has the effect of
suspending any of the rights or powers of Beneficiary or Trustee granted in this
Note or in any of the other Loan Documents; or

     (e) Borrower abandons the Mortgaged Property or discontinues operation of
any substantial portion of the Mortgaged Property.

     3.2 Remedies. Upon the occurrence of an Event of Default and so long as
such Event of Default remains outstanding, Lender shall have the immediate
right, at the sole discretion of Lender and without notice, demand, presentment,
notice of nonpayment or nonperformance, protest, notice of protest, notice of
intent to accelerate, notice of acceleration, or any other notice or any other
action (ALL OF WHICH BORROWER HEREBY EXPRESSLY WAIVES AND RELINQUISHES) (i) to
declare the entire unpaid balance of the indebtedness evidenced by this Note
(including, without limitation, the outstanding principal balance hereof,
including all sums advanced or accrued hereunder or under any other Loan
Document, and all accrued but unpaid interest thereon) at once immediately due
and payable (and upon such declaration, the same shall be at once immediately
due and payable) and may be collected forthwith, whether or not there has been a
prior demand for payment and regardless of the stipulated date of maturity,
(ii) to foreclose any liens and security interests securing payment hereof or
thereof (including, without limitation, any liens and security interests
covering any portion of the Mortgaged Property), and (iii) to exercise any of
Lender’s other rights, powers, recourses and remedies under this Note, under any
other Loan Document, or at law or in equity, and the same (w) shall be
cumulative and concurrent, (x) may be pursued separately, singly, successively
or concurrently against Borrower or others obligated for the repayment of this
Note or any part hereof, or against any one or more of them, or against the
Mortgaged Property, at the sole discretion of Lender, (y) may be exercised as
often as occasion therefor shall arise, it being agreed by Borrower that the
exercise, discontinuance of the exercise of or failure to exercise any of the
same shall in no event be construed as a waiver or release thereof or of any
other right, remedy or recourse, and (z) are intended to be, and shall be,
nonexclusive. Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, upon the occurrence of any Event of Default
described in Section 3.1(c) hereof, the unpaid principal balance of this Note,
all accrued and unpaid interest thereon and all other indebtedness of Borrower
to Lender under any of the other Loan Documents automatically, ipso facto shall
be accelerated and shall be due and payable immediately without any requirement
that Lender

     
 
   

Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 7

 



--------------------------------------------------------------------------------



 



declare an acceleration or take any other action, and after any such
acceleration, Lender shall be entitled to exercise all rights and remedies which
are available under any and all of the Loan Documents after the occurrence of an
Event of Default. All rights and remedies of Lender hereunder and under the
other Loan Documents shall extend to any period after the initiation of
foreclosure proceedings, judicial or otherwise, with respect to the Mortgaged
Property or any portion thereof. Without limiting the provisions of Section 4.17
hereof, if this Note, or any part hereof, is collected by or through an
attorney-at-law, Borrower agrees to pay all reasonable costs and expenses of
collection, including, but not limited to, Lender’s reasonable attorneys’ fees,
whether or not any legal action shall be instituted to enforce this Note.

     3.3 Exculpation. Notwithstanding anything contained in the Loan Documents
to the contrary, but subject to the qualifications provided in this Section 3.3,
Lender agrees that: (i) Borrower shall be liable upon the indebtedness evidenced
by this Note to the full extent (but only to the extent) of the Mortgaged
Property; (ii) if an Event of Default occurs under this Note or under the other
Loan Documents, any judicial proceedings brought by Lender against Borrower
shall be limited to the preservation, enforcement and foreclosure, or any
thereof, of the liens, security titles, estates, assignments, rights, benefits
and security interests now or at any time hereafter securing the payment of this
Note and the satisfaction of the other obligations of Borrower under this Note
or under the other Loan Documents, and confirmation of any sale under power of
sale, and no attachment, execution or other writ or process shall be sought,
issued or levied upon any assets, properties or funds of Borrower or its general
partners other than the Mortgaged Property, except with respect to the liability
described below in this Section 3.3; and (iii) in the event of a foreclosure of
such liens, security titles, estates, assignments, rights, benefits or security
interests securing the payment of this Note or the other obligations of Borrower
under the Loan Documents, whether by judicial proceedings or exercise of power
of sale, no judgment for any deficiency upon the indebtedness evidenced by this
Note shall be sought or obtained by Lender against Borrower, except with respect
to the liability described below in this Section 3.3. Notwithstanding the
foregoing provisions of this Section 3.3, Borrower (and the other parties
executing such instruments) shall be fully and personally liable and subject to
all legal action for the obligations described and referenced in that certain
Limited Guaranty and in that certain Indemnity Agreement (Environmental and
Building Laws), both of even date herewith, and both executed by Borrower and
others concurrently herewith.

ARTICLE IV – GENERAL PROVISIONS

     4.1 No Waiver; Amendment. No failure to accelerate the indebtedness
evidenced by this Note by reason of an Event of Default hereunder, acceptance of
a partial or past due payment, or indulgences granted from time to time shall be
construed (i) as a novation of this Note or as a reinstatement of the
indebtedness evidenced by this Note or as a waiver of such right of acceleration
or of the right of Lender thereafter to insist upon strict compliance with the
terms of this Note, or (ii) to prevent the exercise of such right of
acceleration or any other right granted under this Note, under any of the other
Loan Documents or by any applicable laws. Borrower hereby expressly waives and
relinquishes the benefit of any statute or rule of law or equity now

     
 
   

Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 8





--------------------------------------------------------------------------------



 



provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing. The failure to exercise any
remedy available to Lender shall not be deemed to be a waiver of any rights or
remedies of Lender under this Note or under any of the other Loan Documents, or
at law or in equity. No extension of the time for the payment of this Note or
any installment due hereunder, made by agreement with any party now or hereafter
liable for the payment of this Note, shall operate to release, discharge,
modify, change or affect the original liability of Borrower under this Note,
either in whole or in part, unless Lender specifically, unequivocally and
expressly agrees otherwise in writing. This Note may not be changed orally, but
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change or modification is sought.

     4.2 WAIVERS. EXCEPT AS SPECIFICALLY PROVIDED IN THIS NOTE OR IN ANY OF THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS
HEREOF SEVERALLY WAIVE AND RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF
NONPAYMENT OR NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO
ACCELERATE, NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION.
BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH,
TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO BENEFITS OF ANY
MORATORIUM, REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION,
REDEMPTION, APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY
THE CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE
THEREOF, BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL,
AGAINST THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE
OR BY THE OTHER LOAN DOCUMENTS.

     4.3 Interest Provisions.

     (a) Savings Clause: It is expressly stipulated and agreed to be the intent
of Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the indebtedness
evidenced by this Note and any Related Indebtedness (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
reserve or receive a greater amount of interest than under Texas law). If the
applicable law is ever judicially interpreted so as to render usurious any
amount (i) contracted for, charged, taken, reserved or received pursuant to this
Note, any of the other Loan Documents or any other communication or writing by
or between Borrower and Lender related to the transaction or transactions that
are the subject matter of the Loan Documents, (ii) contracted for, charged,
taken, reserved or received by reason of Lender’s exercise of the option to
accelerate the maturity of this Note and/or any Related Indebtedness, or
(iii) Lender will have received by reason of any voluntary prepayment by
Borrower of this Note and/or

     
 
   

Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 9





--------------------------------------------------------------------------------



 



any Related Indebtedness, then it is Borrower’s and Lender’s express intent that
all amounts charged in excess of the Maximum Lawful Rate automatically shall be
canceled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
this Note and/or any Related Indebtedness (or, if this Note and any Related
Indebtedness have been or would thereby be paid in full, refunded to Borrower),
and the provisions of this Note and the other Loan Documents immediately shall
be deemed reformed and the amounts thereafter collectible hereunder and
thereunder reduced, without the necessity of the execution of any new document,
so as to comply with the applicable law but so as to permit the recovery of the
fullest amount otherwise called for hereunder and thereunder; provided, however,
if this Note has been paid in full before the end of the stated term of this
Note, then Borrower and Lender agree that Lender shall, with reasonable
promptness after Lender discovers or is advised by Borrower that interest was
received in an amount in excess of the Maximum Lawful Rate, refund such excess
interest to Borrower. Borrower hereby agrees that, as a condition precedent to
any claim seeking usury penalties against Lender, Borrower will provide written
notice to Lender, advising Lender in reasonable detail of the nature and amount
of the violation, and Lender shall have sixty (60) days after receipt of such
notice in which to correct such usury violation, if any, by either refunding
such excess interest to Borrower or crediting such excess interest against this
Note and/or any Related Indebtedness then owing by Borrower to Lender. All sums
contracted for, charged, taken, reserved or received by Lender for the use,
forbearance or detention of any debt evidenced by this Note and/or any Related
Indebtedness shall, to the extent permitted by applicable law, be amortized or
spread, using the actuarial method, through the stated term of this Note and/or
any Related Indebtedness for so long as debt is outstanding. In no event shall
the provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving triparty accounts) apply to this
Note and/or any of the Related Indebtedness. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.

     (b) Ceiling Election. To the extent that Lender is relying on Chapter 303
of the Texas Finance Code to determine the Maximum Lawful Rate payable on this
Note and/or any other portion of the Indebtedness, Lender will utilize the
weekly ceiling from time to time in effect as provided in such Chapter 303, as
amended. To the extent United States federal law permits Lender to contract for,
charge, take, receive or reserve a greater amount of interest than under Texas
law, Lender will rely on United States federal law instead of such Chapter 303
for the purpose of determining the Maximum Lawful Rate. Additionally, to the
extent permitted by applicable law now or hereafter in effect, Lender may, at
Lender’s option and from time to time, utilize any other method of establishing
the Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.



Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 10

 



--------------------------------------------------------------------------------



 



     (c) Definitions.

     (i) As used hereunder, the term “Maximum Lawful Rate” shall mean the
maximum lawful rate of interest which may be contracted for, charged, taken,
received or reserved by Lender in accordance with the applicable laws of the
State of Texas (or applicable United States federal law to the extent that such
law permits Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law), taking into account all Charges made
in connection with the transaction evidenced by this Note and the other Loan
Documents.

     (ii) As used hereunder, the term “Charges” shall mean all fees, charges
and/or any other things of value, if any, contracted for, charged, taken,
received or reserved by Lender in connection with the transactions relating to
this Note and the other Loan Documents, which are treated or deemed as interest
under applicable law.

     (iii) As used hereunder, the term “Related Indebtedness” shall mean any and
all indebtedness paid or payable by Borrower to Lender pursuant to the Loan
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, except such indebtedness which has been paid or is payable
by Borrower to Lender under this Note.

     4.4 Use of Funds. Borrower hereby warrants, represents and covenants that
(i) the loan evidenced by this Note is made to Borrower solely for the purpose
of acquiring or carrying on a business or commercial enterprise, (ii) all
proceeds of this Note shall be used only for business and commercial purposes,
and (iii) no funds disbursed hereunder shall be used for personal, family,
agricultural or household purposes.

     4.5 Further Assurances and Corrections. From time to time, at the
reasonable request of Lender, Borrower will: (i) promptly correct any defect,
error or omission which may be discovered in the contents of this Note or in any
other Loan Document or in the execution or acknowledgment thereof; (ii) execute,
acknowledge, deliver, record and/or file (or cause to be executed, acknowledged,
delivered, recorded and/or filed) such further documents and instruments
(including, without limitation, further deeds of trust, security agreements,
financing statements, continuation statements and assignments of rents) and
perform such further acts and provide such further assurances as may be
necessary, desirable or proper in Lender’s reasonable opinion (A) to carry out
more effectively the purposes of this Note and the other Loan Documents and the
transactions contemplated hereunder and thereunder, (B) to confirm the rights
created under this Note and the other Loan Documents, (C) to protect and further
the validity, priority and enforceability of this Note and the other Loan
Documents and the liens and security interests created thereby, and (D) to
subject to the Loan Documents any property of



Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 11





--------------------------------------------------------------------------------



 



Borrower intended by the terms of any one or more of the Loan Documents to be
encumbered by the Loan Documents; and (iii) pay all costs in connection with any
of the foregoing.

     4.6 Governing Law; Submission to Jurisdiction. This Note is executed and
delivered as an incident to a lending transaction negotiated and consummated in
Collin County, Texas, and shall be governed by and construed in accordance with
the laws of the State of Texas. Borrower, for Borrower and Borrower’s successors
and assigns, hereby irrevocably (i) submits to the nonexclusive jurisdiction of
the state and federal courts in Texas, (ii) waives, to the fullest extent
permitted by law, any objection that Borrower may now or in the future have to
the laying of venue of any litigation arising out of or in connection with this
Note or any other Loan Document brought in the District Court of Collin County,
Texas, or in the United States District Court for the Northern District of
Texas, (iii) waives any objection Borrower may now or hereafter have as to the
venue of any such action or proceeding brought in such court or that such court
is an inconvenient forum, and (iv) agrees that any legal proceeding against any
party to any of the Loan Documents arising out of or in connection with any of
the Loan Documents may be brought in one of the foregoing courts. The scope of
each of the foregoing waivers is intended to be all encompassing of any and all
disputes that may be filed in any court and that relate to the subject matter of
this transaction, including, without limitation, contract claims, tort claims,
breach of duty claims, and all other common law and statutory claims. Borrower
acknowledges that these waivers are a material inducement to Lender’s agreement
to enter into the agreements and obligations evidenced by the Loan Documents,
that Lender has already relied on these waivers and will continue to rely on
each of these waivers in related future dealings. The waivers in this
Section 4.6 are irrevocable, meaning that they may not be modified either orally
or in writing, and these waivers apply to any future renewals, extensions,
amendments, modifications or replacements in respect of any and all of the
applicable Loan Documents. In connection with any litigation, this Note may be
filed as a written consent to a trial by the court.

     4.7 Counting of Days. If any time period referenced hereunder ends on a day
other than a Business Day, such time period shall be deemed to end on the next
succeeding Business Day unless otherwise expressly provided herein.

     4.8 Relationship of the Parties. Notwithstanding any prior business or
personal relationship between Borrower and Lender, or any officer, director or
employee of Lender, that may exist or have existed, the relationship between
Borrower and Lender with respect to the Loan Documents is solely that of debtor
and creditor. Lender has no fiduciary or other special relationship with
Borrower. Borrower and Lender are not partners or joint venturers, and no term
or condition of any of the Loan Documents shall be construed so as to deem the
relationship between Borrower and Lender to be other than that of debtor and
creditor.

     4.9 Successors and Assigns. The terms and provisions hereof shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective heirs, devisees, executors, administrators, personal representatives,
successors, successors- in-title and assigns, whether by voluntary action of the
parties, by operation of law or otherwise, and all other parties claiming by,
through or under them. The terms “Borrower” and “Lender” as used hereunder shall
be



Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 12





--------------------------------------------------------------------------------



 



deemed to include their respective heirs, devisees, executors, administrators,
personal representatives, successors, successors-in-title and assigns, whether
by voluntary action of the parties, by operation of law or otherwise, and all
other parties claiming by, through or under them.

     4.10 Lender’s Discretion. Whenever, pursuant to this Note, Lender exercises
any right given to Lender to approve or disapprove, or any arrangement or term
is to be satisfactory to Lender, the decision of Lender to approve or disapprove
or to decide whether arrangements or terms are satisfactory or not satisfactory
shall be (except as is otherwise specifically and expressly provided herein to
the contrary) in the sole discretion of Lender and shall be final and
conclusive.

     4.11 Time is of the Essence. Time is of the essence with respect to all
provisions of this Note and the other Loan Documents.

     4.12 Joint and Several Liability. If Borrower consists of more than one
person or entity, each shall be jointly and severally liable to perform the
obligations of Borrower under this Note.

     4.13 Headings. The Article, Section and Subsection headings hereof are
inserted for convenience of reference only and shall in no way alter, modify,
define, limit, amplify or be used in construing the text, scope or intent of
such Articles, Sections or Subsections or any provisions hereof.

     4.14 Controlling Agreement. In the event of any conflict between the
provisions of this Note and the Deed of Trust, it is the intent of the parties
hereto that the provisions of the Deed of Trust shall control. In the event of
any conflict between the provisions of this Note and any of the other Loan
Documents (other than the Deed of Trust), it is the intent of the parties hereto
that the provisions of this Note shall control. The parties hereto acknowledge
that they were represented by competent counsel in connection with the
negotiation, drafting and execution of this Note and the other Loan Documents
and that this Note and the other Loan Documents shall not be subject to the
principle of construing their meaning against the party which drafted same.

     4.15 Notices. All notices or other communications required or permitted to
be given pursuant to this Note shall be in writing and shall be considered as
properly given if (i) mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested, (ii) by delivering same
in person to the intended addressee, (iii) by delivery to a reputable
independent third party commercial delivery service for same day or next day
delivery and providing for evidence of receipt at the office of the intended
addressee, or (iv) by prepaid telegram, telex, telecopier or telefacsimile
transmission to the addressee. Notice so mailed shall be effective upon its
deposit with the United States Postal Service or any successor thereto; notice
sent by such a commercial delivery service shall be effective upon delivery to
such commercial delivery service; notice given by personal delivery shall be
effective only if and



Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 13





--------------------------------------------------------------------------------



 



when received by the addressee; and notice given by other means shall be
effective only if and when received at the office or designated place or machine
of the intended addressee. For purposes of notice, the addresses of the parties
shall be as set forth herein, provided that either party shall have the right to
change such party’s address for notice hereunder to any other location within
the continental United States by the giving of thirty (30) days prior notice to
the other party in the manner set forth herein. Lender’s initial address for
notice is 1309 W. 15th Street, Suite 210, Plano, Texas 75075, Attn: Patrick
Ramsier. Borrower’s initial address for notice is 2700 Via Fortuna, Suite 400,
Austin, Texas 78746, Attn: John F. Garber.

     4.16 Severability. If any provision of this Note or the application thereof
to any party or circumstance shall, for any reason and to any extent, be invalid
or unenforceable, then neither the remainder of this Note nor the application of
such provision to other parties or circumstances nor the other instruments
referred to herein shall be affected thereby, but rather shall be enforced to
the greatest extent permitted by applicable law.

     4.17 Collection Costs. If any holder of this Note retains an
attorney-at-law in connection with any Event of Default or at maturity or to
collect, enforce or defend this Note or any party hereto, or any other Loan
Document in any lawsuit or in any probate, reorganization, bankruptcy or other
proceeding, or if Borrower sues any holder in connection with this Note or any
other Loan Document and does not prevail, then Borrower agrees to pay to each
such holder, in addition to the principal balance hereof and all interest
hereon, all Collection Costs.

     4.18 Gender. All personal pronouns used herein, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural and vice versa.

     4.19 Statement of Unpaid Balance. At any time and from time to time (but no
more than four times during any calendar year), Borrower will furnish promptly,
upon the request of Lender, a written statement or affidavit, in form reasonably
satisfactory to Lender, stating the unpaid principal balance of the indebtedness
evidenced by this Note and any Related Indebtedness and that there are no
offsets or defenses against full payment of the indebtedness evidenced by this
Note and any Related Indebtedness and the terms hereof, or if there are any such
offsets or defenses, specifying them.

     4.20 WAIVER OF JURY TRIAL. BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS NOTE. THIS
WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY BORROWER, AND
BORROWER ACKNOWLEDGES THAT NO PERSON ACTING ON BEHALF OF LENDER HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. BORROWER FURTHER ACKNOWLEDGES THAT BORROWER HAS
BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED)IN THE SIGNING OF
THIS



      Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 14





--------------------------------------------------------------------------------



 



NOTE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF
BORROWER’S OWN FREE WILL, AND THAT BORROWER HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAVIER WITH SUCH COUNSEL.

     4.21 Errors and Omissions. If requested by Lender, Borrower agrees to fully
cooperate in the correction of errors and omissions (which are determined to be
necessary in the reasonable discretion of Lender) in the Loan Documents so that
all Loan Documents accurately describe the contemplated loan transaction.
Borrower agrees to assume all costs, including, by way of example and not
limitation, actual expenses, legal fees and marketing losses, arising or
resulting from Borrower’s failure to comply with any request by Lender pursuant
to this Section within thirty (30) days after such request is made.

     4.22 ENTIRE AGREEMENT. THIS NOTE AND THE OTHER LOAN DOCUMENTS CONTAIN THE
FINAL, ENTIRE AGREEMENT BETWEEN LENDER AND BORROWER RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF AND ALL PRIOR AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATIVE HERETO AND THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN ARE
SUPERSEDED AND TERMINATED HEREBY, AND THIS NOTE AND THE OTHER LOAN DOCUMENTS MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN LENDER AND BORROWER.

     IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has
duly executed this Note as of the day, month and year first written above.

                  BORROWER:
        TI BUILDING PARTNERSHIP, LTD.,     a Texas limited partnership
 
                By:   TSBGP, LLC,         a Texas limited liability company,    
    its sole General Partner
 
           

      By   /s/ John Gorman

           

          John Gorman

          Sole Manager



Community Credit Union/TI Building Partnership, Ltd.
Promissory Note (Commercial – Single Advance – Fixed Rate) (02/21/05)   Page 15

